DETAILED ACTION
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
Prosecution on the merits of this application is reopened on claims 3, 5, and 7, which are considered unpatentable for the reasons set forth in the body of the action below. As such, this office action has been made NON-FINAL.
A Technology Center Director or designee has personally approved the new ground(s) of rejection by signing below:
/ANNE M. GUSSOW/           Acting Director of Technology Center 1600      
                                                                                                                                                                                       
Information Disclosure Statement
As prosecution is being reopened, the information disclosure statement (IDS) submitted on 24 March 2022 is being considered as if it was submitted prior to a NON-FINAL office action. As such, this IDS is being considered despite not including a fee under 37 C.F.R. 1.17(p) and/or a certification statement under 37 C.F.R. 1.97(e).

Election/Restrictions – Non-Elected Claims Not in Condition for Rejoinder
The examiner notes that instant claims 4 and 14 are currently withdrawn. It is the examiner’s position that these claims are not in condition for rejoinder and would not be in condition for rejoinder even if all of the applied rejections were to be overcome. This is at least in view of the fact that the rejoinder of these claims would result in additional issues to be considered under 35 U.S.C. 112. This is because claim 1, upon which claims 4 and 14 ultimately depend, is drawn to an anhydrous stick composition. In contrast, claims 4 and 14 are drawn to a personal aerosol composition, which is completely different from an anhydrous stick composition. Were claims 4 and 14 to be rejoined, it would be unclear if the claims were drawn to an anhydrous stick composition or a personal aerosol composition, resulting in a potential issue under 35 U.S.C. 112.
In order to place these claims in a condition where they would be eligible for rejoinder if the application were in condition for allowance, the examiner suggests deleting the phrase “personal aerosol composition” and replacing it with “anhydrous stick composition” on the first lines of both claims 4 and 14.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “[t]he anhydrous stick composition of any of claim 1…” It is unclear how the phrase “any of” further limits the claim, thereby rendering the claim indefinite. Claim 3 is limited similarly.
To overcome this rejection, applicant may delete the text “any of.” Also, for the purposes of examination under prior art, the instant claims will be examined as if the text “any of” has been deleted.

Claim Rejections - 35 USC § 112(d) - Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the perfume raw materials have a specific complex stability constant, ClogP, and weight average molecular weight. However, this is already required by claim 1, upon which claim 7 depends. Support for this rejection is set forth as of the decision of the patent trial and appeal board on 1 March 2022, page 8, relevant text reproduced below from footnote #4 at the bottom of the page.

    PNG
    media_image1.png
    265
    584
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

References Demonstrating the State of the Art
As demonstrating the state of the art, the examiner cites Scavone et al. (US 2008/0215023) and Bianchi et al. (US 2007/0166254 A1). No anticipation or obviousness rejection over these references has been written in view of the decision of the patent trial and appeal board rendered on 1 March 2022.
The examiner also notes US Patents 9,649,387 and 9,649,386. No double patenting rejection has been written over the claims of these references in view of the decision of the patent trial and appeal board rendered on 1 March 2022.
US Patent 11,000,468: As an additional reference that has not previously been cited, the examiner cites US Patent 11,000,468. The ‘468 patent has inventors in common with the instant application. Nevertheless, no double patenting rejection over the claims of the ‘468 patent has been written. This is at least because the claims of the ‘468 are drawn to a personal aerosol composition, whereas the instant claims are drawn to an anhydrous stick composition. These are distinct compositions, and one type of composition would not be obvious over the other. Also, the claims of the ‘468 composition appear to recite a maximum of about 10% of cyclodextrin-perfume complex. This is well below the instantly claimed requirement of 40% to 50% of perfume. The skilled artisan would not have been motivated to have modified the composition recited by the claims of the ‘468 patent to have had a perfume composition in the claimed range; reasons for this are discussed in the board decision rendered in the instant application on 1 March 2022.
US Patent 10,052,271: As an additional relevant reference that has not previously been cited, the examiner cites US Patent 10,052,271. The ‘271 patent has inventors in common with the instant application. Nevertheless, no double patenting rejection over the claims of the ‘271 patent has been written. This is because the claims of the ‘271 composition do not recite a perfume active ingredient. As such, the skilled artisan may not have been motivated to have modified the composition recited by the claims of the ‘271 composition to have had perfume active ingredient. Even if, purely en arguendo, the skilled artisan were motivated to have included perfume active ingredient, there would have been no motivation for the skilled artisan to have included perfume active ingredient in the required amount of 40% to 50% of perfume.
Copending Application 15/696,214: As a copending application, the examiner cites application 15/696,214. At the time of this writing, the ‘214 application has been allowed but has not yet issued as a patent. The ‘214 application corresponds to US publication 2018/0064588 A1, which was cited on the IDS submitted on 24 March 2022. The ‘214 application is not prior art as it was filed on the same day as the instant application; however, it has inventors in common with the instant application. The examiner has included the following explanation as to why no provisional non-statutory double patenting rejection has been written over the claims of the ‘214 application.
The instant application is drawn to an anhydrous stick composition that comprises (a) a deodorant or antiperspirant active, (b) a carrier, (c) a structurant which may comprise stearyl alcohol, and (d) a cyclodextrin perfume complex.
The claims of the ‘214 application are drawn to a cyclodextrin perfume complex.
Even if, purely en arguendo, the cyclodextrin perfume complex recited by the claims of the ‘214 application is the same as that of part (d) of the instant application, there still does not appear to be a prima facie case of non-statutory double patenting. This is because the claims of the ‘214 application do not recite (a) a deodorant or antiperspirant active, (b) a carrier, and (c) a structurant which may comprise stearyl alcohol. 
There would have been no motivation for the skilled artisan to have added these ingredients to the composition recited by the claims of the ‘214 application. This is at least because nothing in the claims of the ‘214 application indicate that the composition recited by the ‘214 application is intended to be used as a stick deodorant, e.g. that would be applied under the arm. As such, the skilled artisan would not have been motivated to have modified the composition recited by the ‘214 application to have made the instantly claimed invention.
US Patent 10,351,796: As additional art, the examiner cites US Patent 10,351,796. This patent is not prior art, though has common inventors with the instant application. No double patenting rejection over the claims of the ‘796 patent has been written. The reason that no double patenting rejection over the claims of the ‘796 patent has been written is similar to the reason that no double patenting rejection over the claims of application 15/696,214 has been written. Briefly, the claims of the ‘796 patent recite a cyclodextrin perfume complex (d), but no deodorant or antiperspirant active (a), no carrier (b), and no structurant which may comprise stearyl alcohol (c). There would have been no motivation for the skilled artisan to have included these components to the composition recited by the claims of the ‘796 patent because the ‘796 patent is not drawn to a stick deodorant or antiperspirant.

Allowable Subject Matter
Claims 1-2, 6, 8-13, and 15-20 are allowable as presently advised.
The examiner cites Scavone et al. (US 2008/0215023) and Bianchi et al. (US 2007/0166254 A1), US Patents 9,649,387, 9,649,386, 10,052,271, and 11,000,468 as representative of the state of the art. No rejection over these references has been written in view of the rationale in the board of appeals decision rendered on 1 March 2022 and for the reasons set forth above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov
/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC SHOMER/
Primary Examiner, Art Unit 1612